Citation Nr: 0825951	
Decision Date: 08/01/08    Archive Date: 08/13/08	

DOCKET NO.  02-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a self-inflicted 
gunshot wound resulting in T12 paraplegia, as secondary to 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1993 and August 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In a December 1993 rating decision, the RO denied service 
connection for a self-inflicted gunshot wound resulting in 
T12 paraplegia, claimed as secondary to service-connected 
PTSD.  The veteran disagreed with this decision in 
March 1994.  On March 14, 1996, a Statement of the Case on 
this issue was issued.  The veteran's Substantive Appeal (VA 
Form 9) was received on May 17, 1996.  

The Board observes that there has been some question as to 
whether the veteran's VA Form 9 was filed in a timely manner.  
Given the provisions of 38 C.F.R. § 20.305(a) (2007), 
however, the Board concludes that the veteran's May 1996 
VA Form 9 was filed in a timely manner.  Accordingly, the 
veteran has perfected a timely appeal and the issue is as 
stated on the title page of this decision.  

In April 2001, December 2003, and January 2007, the Board 
remanded the veteran's appeal to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.


FINDING OF FACT

The veteran's T12 paraplegia, resulting from a self-inflicted 
gunshot wound, is not related to his service-connected PTSD.




CONCLUSION OF LAW

The veteran's T12 paraplegia, resulting from a self-inflicted 
gunshot wound, is not proximately due to, the result of, or 
aggravated by service-connected PTSD.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2004 and February 2007, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the veteran 
could submit in support of his claim.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As will be explained below in greater detail, the evidence 
does not support granting service connection for a self-
inflicted gunshot wound resulting in T12 paraplegia, as 
secondary to service-connected PTSD.  Thus, any failure to 
notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO 
could not have provided pre-adjudication VCAA notice because 
the rating decision on appeal was issued in December 1993 
well before the VCAA's enactment.  Further, because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disability and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.  

Secondary Service Connection for a Self-Inflicted Gunshot 
Wound

At the outset, the Board notes that it has reviewed all of 
the evidence in the veteran's claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what t he evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The veteran seeks service connection for T12 paraplegia 
resulting from a self-inflicted gunshot wound.  In pertinent 
part, it is contended that the suicide attempt which resulted 
in the veteran's T12 paraplegia was the result of and/or 
precipitated by his service-connected PTSD.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  In order to establish 
service connection for a claimed disability, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In the present case, service medical records, including a 
separation physical examination in July 1969, show no 
evidence whatsoever of T12 paraplegia.  Nor is it otherwise 
alleged.  Rather, the crux of the veteran's argument is that 
the suicide attempt which resulted in T12 paraplegia was 
precipitated by his service-connected PTSD.  

The pertinent evidence of record shows that, on September 30, 
1984, the veteran attempted suicide with a 22-caliber rifle 
which resulted in T12 paraplegia.  Significantly, in a local 
county sheriff's department report dated in October 1984, it 
was noted that, when contacted, the veteran had indicated 
that, prior to his suicide attempt, he had separated from his 
wife, and was "real depressed" over all the problems he had 
with lawyers, an insurance company, and his family.  By the 
veteran's own admission, he had shot himself "because his 
wife did not love him."  

Private hospitalization records covering the period from 
September 30 to October 3, 1984, reveal that the veteran was 
hospitalized following a single gunshot wound to the abdomen 
just below the umbilicus midline resulting in small bowel 
perforation and laceration, and a spinal cord injury.  

VA hospitalization records covering the period from 
October 3, 1984 to January 24, 1985, reveal that the veteran 
was seen for a T12 neuromuscular deficit, status post self-
inflicted gunshot wound to the abdomen on September 30, 1984.  
Reportedly, immediately post injury, the veteran had been 
taken to a local private medical facility, where he had 
exploratory laparoscopy for repair of the left common iliac 
vein and two small bowel perforations with ligation of some 
mesenteric vessels.  Noted at the time was that, by X-ray, 
the veteran appeared to have sustained an L4 fracture.  On 
October 3, the veteran was transferred to the VA Medical 
Center in Houston, Texas.  At the time of admission, prior 
suicidal precautions were removed.  It was noted that the 
bullet had entered below the umbilicus and lodged near the 
fourth lumbar vertebra.  

On psychiatric evaluation during the veteran's period of VA 
hospitalization, he had a diagnosis of borderline personality 
disorder with possible organic brain syndrome secondary to 
substance abuse.  The veteran had attempted suicide when his 
wife threatened to divorce him.  When questioned, the veteran 
indicated that he was involved in a lawsuit over a prior 
motor vehicle accident which had resulted in residual back 
pain without objective physical findings.  Reportedly, the 
veteran had become "very depressed" following the motor 
vehicle accident and was unable to work.  As a result, his 
wife apparently started divorce proceedings.  According to 
the veteran, he felt as if he had lost everything, including 
his wife, his car, and his tools, and that, if he killed 
himself, he would solve all of his problems.  Noted at this 
evaluation was that the veteran's findings were most 
consistent with a borderline personality disorder with some 
traits of an antisocial personality disorder.  

In a VA Administrative Decision dated in March 1987, it was 
noted that the veteran had been involved in an automobile 
accident in July 1983 which apparently injured his back.  The 
veteran subsequently was treated several times for back pain 
at the VA Medical Center in Houston, Texas, following which 
he indicated that he was unable to work.  On September 30, 
1984, the veteran shot himself in the abdomen.  At that time, 
the veteran admitted that he was depressed over his physical 
condition, his inability to work, and the fact that his wife 
had "put him out" of the house.  Reportedly, before the 
veteran's attempted suicide, he had asked a doctor for help 
but had been turned away.  Accordingly, the veteran felt as 
if he had no place to go for help.  The veteran also had been 
hospitalized at a VA Medical Center beginning on October 3, 
1984, at which time the diagnoses included suicidal 
depression.  

On VA psychiatric examination in April 1987, the veteran 
stated that, in 1983, he had been involved in a motor vehicle 
accident resulting in low back and leg pain.  Reportedly, 
this precipitated the veteran's unemployment for 
approximately one year and caused both family problems and 
financial difficulties.  

On VA psychiatric examination in December 1992, the veteran 
stated that he had tried to kill himself by shooting himself 
in the abdomen because he was upset about a car accident and 
his wife leaving him as well as his back hurting without any 
relief of pain.  

In a January 1993 rating decision, the RO granted service 
connection for post-traumatic stress disorder.  

On VA psychiatric examination in February 1999, the veteran 
indicated that his depression had begun in 1982 prior to his 
paraplegia.  

In May 2004, a VA physician indicated that she had reviewed 
the claims file but was unable to render an opinion as to 
whether there was a causal relationship between the veteran's 
service-connected PTSD and his self-inflicted gunshot wound 
resulting in T12 paraplegia without medical records from a 
private medical facility dated in 1984 when the veteran shot 
himself in the abdomen.  While both surgical records and 
police reports were available, no psychiatric records dating 
from that time were contained in the veteran's claims folder.  
In particular, no psychiatric consultation was present, 
without which the VA physician could not render an opinion.  

In March 2008, the same VA physician who had provided the 
May 2004 report wrote that she had reviewed the veteran's 
claims file, to include all of his service treatment records.  
This review showed that the veteran served in combat in 
Vietnam and, in September 1984, he had suffered a self-
inflicted gunshot wound to the abdomen.  The question posed 
was whether or not the veteran's PTSD was responsible in any 
way for the self-inflicted gunshot wound resulting in 
hemiplegia.  Based on a review of the medical records and the 
evidence contained in four volumes of the veteran's claims 
file, as well as service treatment records, and both hospital 
dictations and notes created at the time of the veteran's 
hospitalization for treatment of his self-inflicted gunshot 
wound, the VA examiner opined that there was insufficient 
evidence to indicate that the veteran's gunshot wound, which 
was self-inflicted, was in any way causally related to his 
service-connected PTSD.  More specifically, the veteran's 
history in multiple notes dating back to service treatment 
records was "inconsistent."  For example, the veteran had 
informed a psychiatrist in October 1984, while he was in the 
hospital for his gunshot wound, that he had a fourth grade 
education.  Other reports were that the veteran had an eighth 
or ninth grade education and that he "liked the service."  
Moreover, in a neurosurgery note contemporaneous with 
treatment for the veteran's gunshot wound, he was "severely 
depressed secondary to chronic pain, his wife leaving him, 
and unemployment."  Following a review of the claims file, 
the VA examiner stated that, with the exception of the 
veteran's own subjective reports, she found "no evidence" in 
any of the medical records or service treatment records, or, 
for that matter, in the veteran's claims file, to support a 
diagnosis of PTSD at the time that the veteran suffered his 
self-inflicted gunshot wound.  This examiner concluded that 
the veteran's self-inflicted gunshot wound leading to T12 
paraplegia was not proximately due to and/or the result of 
his service-connected PTSD.  

The Board finds that the preponderance of the evidence is 
against service connection for a self-inflicted gunshot wound 
resulting in T12 paraplegia, claimed as secondary to service-
connected PTSD.  It is clear from a review of the objective 
medical evidence of record that the veteran's service-
connected PTSD played no part in the September 1984 suicide 
attempt which led to his current T12 paraplegia.  Because the 
veteran has not presented a valid secondary service 
connection claim, consideration of the former or revised 
38 C.F.R. § 3.310 also is not required.  See Wallin, 11 Vet. 
App. at 512.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a self-inflicted 
gunshot wound resulting in T12 paraplegia, claimed as 
secondary to service-connected PTSD, is denied.  



	                        
____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


